Citation Nr: 0907873	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  06-34 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a bilateral shoulder 
disability. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army 
from November 1971 to October 1981. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas which, in part, denied service connection for 
a bilateral shoulder disability.

The Veteran testified at a Travel Board hearing which was 
chaired by the undersigned Veterans Law Judge in San Antonio, 
Texas  in August 2008.  A transcript of the hearing has been 
associated with the Veteran's VA claims folder.

Issues not on appeal

In the above-mentioned May 2005 rating decision, the RO 
continued a 10 percent disability rating assigned to the 
Veteran's service-connected hypertension and denied service 
connection for a heart condition and diabetes mellitus.  The 
Veteran has not, to the Board's knowledge, expressed 
dissatisfaction with those parts of the RO decision.  See 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].


FINDING OF FACT

The competent medical evidence of record does not support a 
finding that the Veteran's currently diagnosed shoulder 
disabilities existed during military service. 



CONCLUSION OF LAW

A bilateral shoulder disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to service connection for a 
bilateral shoulder disability.  In the interest of clarity, 
the Board will first discuss certain preliminary matters.  
The Board will then render a decision. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the Veteran was informed of the evidentiary 
requirements for service connection in a letter from the RO 
dated December 30, 2004, including a request for evidence of 
"a relationship between your current disability and an 
injury, disease, or event in military service."   

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
December 2004 letter, whereby the Veteran was advised of the 
provisions relating to the VCAA.  Specifically, the Veteran 
was advised that VA would assist him with obtaining 
"relevant records from any Federal agency.  This may include 
medical records from the military, from VA Medical Centers 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration."  With respect 
to private treatment records, the letter informed the Veteran 
that the VA would make reasonable efforts to obtain private 
or non-Federal medical records to include "records from 
State or local governments, private doctors and hospitals, or 
current or former employers."  Furthermore, the VA included 
copies of VA Form 21-4142, Authorization and Consent to 
Release Information, which the Veteran could complete to 
release private medical records to the VA.  

The December 2004 letter further emphasized:  "If [there is] 
evidence [that] is not in your possession, you must give us 
enough information about the evidence so that we can request 
it from the person or agency that has it.  If the holder of 
the evidence declines to give it to us, asks for a fee to 
provide it, or VA otherwise cannot get the evidence, we will 
notify you.  It is your responsibility to make sure we 
receive all requested records that are not in the possession 
of a Federal department or agency." [Emphasis as in the 
original letter]

The Board notes that the December 2004 letter specifically 
requested of the Veteran: "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  This 
informed the Veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  This complies with the "give us everything you've got" 
provision formerly contained in 38 C.F.R. § 3.159(b) in that 
it informed the Veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  [The Board observes that 38 C.F.R. § 3.159 was recently 
revised, effective as of May 30, 2008.  See 73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request the claimant to provide any evidence in 
the claimant's possession that pertains to the claim.]  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

With respect to the Veteran's service connection claim, 
elements (1) and (2), veteran status and existence of a 
disability, are not at issue.  Moreover, elements (4) and 
(5), degree of disability and effective date, are rendered 
moot via the RO's denial of service connection for the 
Veteran's claimed bilateral shoulder disability.  In other 
words, any lack advisement as to those two elements is 
meaningless, because a disability rating and effective date 
were not assigned.  The Veteran's claim of entitlement to 
service connection was denied based on element (3), a 
connection between the Veteran's service and the claimed 
disability.  As explained above, he has received proper VCAA 
notice as to his obligations, and those of VA, with respect 
to this crucial element.  Because as discussed below the 
Board is denying the Veteran's claim, elements (4) and (5) 
remain moot.

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
Veteran's service treatment records and private medical 
records.  

The Board notes that service treatment records for the 
Veteran's period of active duty for training have not been 
obtained.  However, the Veteran has testified that he did not 
seek treatment for his shoulder disability from the military 
during this period.  See the August 2008 hearing transcript, 
pages 10, 14.  Accordingly, such records would not document a 
shoulder injury and would not have any bearing on the 
Veteran's claim.  See generally, Hayre v. West, 188 F.3d 1327 
(Fed. Cir. 1999) [VA's efforts to obtain service department 
records shall continue until the records are obtained or 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile].

The Board observes that the Veteran has not been accorded a 
VA compensation and pension examination with regard to his 
claim, and that medical opinions regarding the etiology of 
the claimed shoulder disabilities has not been obtained.  
However, for reasons explained immediately below, such an 
examination and medical opinion are not necessary.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
initial service connection claims, the VA must provide a VA 
medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service; and 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.

As will be discussed below, there is already medical evidence 
that the Veteran currently has a bilateral shoulder 
disability.  The record is missing critical evidence of that 
an event, injury, or disease occurred in service, McLendon 
element (2), and the Veteran's claims are being denied on 
that basis.  The outcome of this case thus hinges on matters 
other than those which are amenable to VA examination and 
medical opinion.  Specifically, resolutions of the claims of 
entitlement to service connection hinge directly or 
indirectly upon whether the Veteran suffered an in-service 
injury or disease.  That question cannot be answered via 
medical examination or opinion, but rather on evidence 
already in the file, in particular the Veteran's service 
treatment records.

As explained in greater detail below, the outcome of the 
claim of service connection hinges on what occurred, or more 
precisely what did not occur, during service.  In the absence 
of evidence of in-service disease or injury, referral of this 
case for an opinion as to etiology would in essence place the 
examining physician in the role of a fact finder.  This is 
the Board's responsibility.  In other words, any medical 
opinion which provided a nexus between the Veteran's claimed 
disability and his military service would necessarily be 
based solely on the Veteran's uncorroborated assertions 
regarding what occurred in service.  The Court has held on a 
number of occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) [generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described]; Reonal 
v. Brown, 5Vet. App. 458, 461 (1993) [the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant]. 

The facts of this case are different than the facts in 
Charles v. Principi, 16 Vet. App. 370 (2002), in which the 
Court held that VA erred in failing to obtain a medical nexus 
opinion where evidence showed acoustic trauma in service and 
a current diagnosis of tinnitus. Significantly, in this case 
there is no objective evidence of in-service disease or 
injury.

Under the circumstances presented in this case, a remand 
ordering a medical examination would serve no useful purpose. 
Accordingly, the Board has determined that a medical opinion 
is not necessary in the instant case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  
He exercised the option of a personal hearing and was 
afforded one in August 2008 as detailed in the Introduction. 

Accordingly, the Board will proceed to a decision.  

Relevant law and regulations 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  Active military service is 
defined, in part, as active duty and any period of active 
duty for training (ACDUTRA).  See 38 U.S.C.A. § 101(24) (West 
2002); see also Biggins v. Derwinski, 1 Vet. App. 474, 478 
(1991).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Analysis

With respect to Hickson element (1), the Veteran has been 
diagnosed with chronic degenerative rotator cuff tear of the 
left shoulder, chronic rotator cuff tendinitis of the right 
shoulder and adhesive capsulitis of both shoulders.  Hickson 
element (1) has been satisfied. 

With respect to Hickson element (2), in-service disease or 
injury, the Board has reviewed the Veteran's service 
treatment records.  There is no entry in those records which 
indicates the Veteran complained of or sought treatment for a 
shoulder condition.  Nor is there any other medical evidence 
of record that indicates the Veteran had a shoulder condition 
during service.    

The Veteran has been less than consistent when describing the 
onset of his bilateral shoulder pain.  During the August 2008 
hearing, the Veteran indicated that he developed shoulder 
pain around 1976 and has lived with this pain for the past 
three decades.  See the August 2008 hearing transcript, pages 
4-5.  However, in his November 2006 substantive appeal, the 
Veteran indicated that he injured his shoulders in 1995 while 
on ACDUTRA.  

Contrary to either of the Veteran's statements, private 
medical treatment records indicate that the Veteran's 
developed left shoulder pain in July 2000, and that he did 
not experience problems with his left shoulder before that 
time.  Similarly, private medical records indicate that the 
Veteran first developed right shoulder pain in 2004.  
military service was not indicated to be a factor in the 
development of the shoulder disability.

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998).  Indeed, in Jefferson v. 
Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the United 
States Court of Appeals for the Federal Circuit, citing its 
decision in Madden, recognized that that Board had inherent 
fact-finding ability.  For reasons stated immediately below, 
the Board finds the Veteran's account of in-service shoulder 
pain and/or injury on ACDUTRA to be unbelievable.

During the August 2008 hearing, the Veteran's representative 
explained that the absence of any in-service treatment 
records documenting shoulder pain was due to the Veteran's 
desire to remain with his unit rather than seek medical aid.  
However, this argument is in conflict with the Veteran's 
service treatment records, which in fact document multiple 
visits to the aid station.  Furthermore, during his 
separation examination, the Veteran specifically denied 
having any shoulder pain while acknowledging various other 
complaints dizziness or fainting spells, high blood pressure, 
cramps in his legs and a cyst.  

Of particular significance is that in his initial application 
for service connection in November 1981, almost immediately 
after leaving active duty in October 1981, the Veteran did 
not mention problems with shoulders [his claim was for 
service connection for hypertension, which was granted].  Nor 
did he do so in connection with his October 1991 claim [for 
diabetes mellitus, which was denied].  

There appears to have been no complaints of, or treatment 
for, shoulder problems until July 2000, at which time it was 
indicated that such problems were of very recent onset.  
See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
[noting that it was proper to consider the veteran's entire 
medical history, including the lengthy period of absence of 
complaint with respect to the condition he has now raised].

In this case, the Board places greater weight on the 
pertinently negative service treatment records, the negative 
separation examination, and the private treatment records 
which document onset of shoulder pain until 2000 and 2004, 
than it does on the Veteran and his spouse's recent 
statements.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the veteran]; see also Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) [the 
definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact, 
i.e., the lack of evidence is itself evidence].  It does not 
stand to reason that the Veteran would complain of other 
maladies and seek VA compensation therefor and yet not 
mention in-service shoulder problems
If such had in fact existed.

Accordingly, Hickson element (2) has not been met, and the 
Veteran's claim fails on this basis alone.

In the absence of an in-service disease or injury, it follows 
that Hickson element (3), or medical nexus, is necessarily 
lacking.  Indeed, the evidence of record does not include any 
medical opinion attempting to link the Veteran's currently 
diagnosed bilateral shoulder disability to his military 
service.  

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim of entitlement to service connection for 
a bilateral shoulder disability, as Hickson elements (2) and 
(3) have not been met.  The benefit sought on appeal is 
accordingly denied.


ORDER

Entitlement to service connection for a bilateral shoulder 
disability is denied. 



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


